Sedgavick, J.,
concurring.
Chapter 76 of the laws of 1903 seems clearly to be unconstitutional. Following its provisions, the OAvner of real estate of the value of $3,000, upon which he has alloAved the taxes to accumulate from year to year to the amount of the full Aralue of the land, is able to procure the release and discharge of all of these taxes by the payment of $3, and the costs of sale. This result seems to be contemplated by the statute, and it certainly violates section 4, article IX of the constitution. There is no requirement that the property upon the sale must bring its market or salable value, and no provisions that seem intended to bring about such a result. This is sufficient reason for holding the act invalid, and for the judgment entered in this case.
2. The legislature of 1903 enacted a general revenue law, which is chapter 73 of the laws of that year. The legislature added several other provisions on the same *702general subject; chapters 74, 75 and 76 are of that nature. If this chapter 76 were a valid act, it would, of course, be construed together with the other chapters upon this subject enacted at the same time. The acts so construed would provide for and define two classes of sale of land for delinquent taxes. One class would embrace all lands upon which the taxes had been delinquent for more than five years and exceeded in amount the value of the property. The other class would embrace all other lands upon which there were delinquent taxes. The provisions for notice of the sale of land for delinquent taxes are to be found in chapter 73. Section 194 of that chapter provides that a notice shall be. published which shall describe the lands “as the same are described on the tax list,” and stating “that so much of each tract of land or town lot described in said list as may be necessary for that purpose will, on the first Monday of November next thereafter, be sold by him at public auction at his office for the taxes, interest and costs thereon.” Section 199 of chapter 73 provides, among other things, that:
“If no person bid for a less quantity than the whole, the treasurer may sell any tract of land or town lot to any one who will take the whole and pay the taxes and charges thereon.” If this section also contained the substance of chapter 76, that is, if there were added to this section a proviso that “In all cases where the taxes and assessments upon any real estate appearing upon the tax list of any county shall have continued delinquent for a period of five (5) years or more.for county, state, or other purposes, and where the total amount of delinquent taxes and .assessments upon any real estate shall exceed the value of said property,” the land might be sold for less than the amount of the taxes due thereon, the application of section 194 would, of course, be the same as when the provision is expressed, as now, in a separate act. It is thought that the language of the notice prescribed in section 194 is not sufficient to indicate that the sale will take place in pursuance of all of the provisions of the statute *703in force. I do not see why the words, “that so much of each tract of land or town lot described in said list as may be necessary for that purpose,” should be thought to indicate that the land would not be sold for less than the whole amount of the taxes charged against it. The property owner is notified that all of the land will be sold if it is necessary in order to pay the taxes delinquent thereon, but there is no statement in the prescribed notice, directly or by implication, that the land will not be sold unless it brings enough to pay all of the taxes charged against it. I am unable to understand the reasoning of the majority opinion upon this point. No doubt, if the land Avere sold for its full value, such sale would not be a violation of the provision of the constitution in question. All tax liens upon which it was sold Avould be merged in the title of the purchaser. Chapter 76 does not require the land to be sold for its market Aralue, and makes no provision to that end. NotAvithstanding that fact, it alloAvs the owner to redeem from the taxes by paying the amount for which the land sold. This is forbidden by the constitution.